UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 00-4559
REGINALD ANTHONY FALICE,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
              Graham C. Mullen, Chief District Judge.
                            (CR-98-244)

                      Submitted: August 31, 2001

                      Decided: September 17, 2001

        Before WILLIAMS and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Charles L. Morgan, Jr., Charlotte, North Carolina, for Appellant.
Brian Lee Whisler, OFFICE OF THE UNITED STATES ATTOR-
NEY, Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. FALICE
                              OPINION

PER CURIAM:

   Reginald Anthony Falice seeks to appeal his conviction on one
count of interstate domestic violence resulting in bodily injury and
death, in violation of 18 U.S.C.A. §§ 2261(a), 2261(b), 2266 (West
Supp. 2000), and one count of using or carrying a firearm during and
in relation to murder, in violation of 18 U.S.C.A. §§ 924(c)(1), 924(j),
1111 (West Supp. 2000). Falice was convicted after a jury trial and
sentenced to life incarceration and thirty-six months of supervised
release for each count, to run concurrently. Falice’s counsel has filed
opening and supplemental briefs in accordance with Anders v. Cali-
fornia, 386 U.S. 738 (1967), raising several issues.

  First, Falice asserts he received ineffective assistance of counsel.
The record does not conclusively reveal ineffective assistance of
counsel. Consequently, this claim cannot be raised on direct appeal.
United States v. King, 119 F.3d 290, 295 (4th Cir. 1997).

   Second, Falice asserts the trial court violated federal law in dis-
cussing legal matters with trial counsel outside the presence of the
jury. No objection was lodged to these discussions. Our review of the
transcript reveals that these discussions were not reversible error.
Consequently, this claim is without merit. Cf. United States v. How-
ard, 115 F.3d 1151, 1156 (4th Cir. 1997); United States v. Brewer,
1 F.3d 1430, 1434-35 (4th Cir. 1993).

   Third, Falice asserts his jury and judge were not impartial. He
offers no facts in support of this claim, and our review of the record
suggests no impropriety. This claim is without merit. 28 U.S.C.
§§ 144, 455, and 1867 (1994).

   Fourth, Falice asserts the trial judge made a prejudicial remark to
the jury when it stated that his attorneys were court-appointed. The
judge’s remark was not reversible error. Consequently, this claim is
without merit. Cf. Howard, 115 F.3d at 1156; Brewer, 1 F.3d at 1434-
35.
                        UNITED STATES v. FALICE                         3
   Fifth, Falice asserts the jury instructions regarding voluntary man-
slaughter were improper. However, the jury instructions conformed to
the applicable law. Consequently, this claim is without merit. United
States v. Lewis, 53 F.3d 29, 34-35 (4th Cir. 1995).

   Sixth, Falice asserts in conclusory terms that the trial court violated
common law to the detriment of Falice’s due process rights. Nothing
in the record reveals the district court violated Falice’s due process
rights. Consequently, this claim is without merit.

   In accordance with Anders, we have reviewed the entire record in
this case and find no other meritorious issues for appeal. We therefore
affirm Falice’s conviction and sentence. We deny Falice’s counsel’s
motion to withdraw at this juncture. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid in the decisional process.

                                                             AFFIRMED